Case 5:21-cv-03075-VKD Document 15 Filed 05/18/21 Page 1of1

Reset Form

 

CAND Pay.gov Application for Refund (rev, 10/19)

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

APPLICATION FOR REFUND (USDC-CAND PAY.GOV)

PAY.GOV TRANSACTION DETAILS:

IMPORTANT;
" Complete all required fields (shown in red*); otherwise, your request may be denied and require resubmission.
= In fields 3-6, enter the information for the incorrect transaction (the one for which you are requesting a refund), not the correct
transaction that appears on the docket. This information can be found in the Pay.gov screen receipt or confirmation email,

 

 

 

 

 

 

1. Your Name:* Lawrence Hadley 7. Your Phone Number: — (310) 553-3000
2. Your Email Address: * lhadley@glaserweil.com | 8, Full Case Number (if applicable): | 3:21-cv-03073
3. Receipt Number:* 097-15894599 Attorney Admission

‘ XK Civil Case Filing

+* - -

4. Transaction Date:* 4-27-2021 sree? Fl TR Audio Recording
5, Transaction Time:* 15:49:41 mCELE ESS Cl Notice of Appeal

: fl Pro Hac Vice
6. Transaction Amount : me

(Amount to be refunded):* $402.00 Writ of Habeas Corpus

 

 

10. Reason for Refund Request:* Explain in detail what happened to cause duplicate charges or no fee required.

= For a duplicate charge, provide the correct receipt number tn this field.

« Ifyou paid a filing fee in an abandoned case number, note that case number here (but e-file the refund request in the open case).
My secretary ran out of time on the website when opening a new case and her computer stopped working
correctly, therefore, she initiated a new case to open and completed for case no. 3:21-cv-03075, which
fees have been paid. At this time, please refund receipt no. 097-15894599 in the amount of $402.00 for
the-case that did not proceed (case no. 3:21-cv-03073 and please close this case).

 

 

 

Y Efile this form using OTHER FILINGS ~ OTHER DOCUMENTS ~ APPLICATION FOR REFUND.

View detailed instructions at: cand.uscourts, gov/ecfipaymenis. For assistance, contact the ECF Help Desk at 1-866-638-7829 or
ecfhelpdesk@cand uscourts.gov Monday -Friday 9:00 a. m.n4:00 pm.

 

   

 
   
 

 

~ GL. Denied: Resubmit amended application (se

  
 
  

   

 

e reason for denial).

 

 

  
 
  
  

Approval/denial date: = ~“TRequest approved/denied by:

 

Pay.gov refund tracking ID refunded: os Agency refund tracking ID. number: 2 7

 

 

 

Date refund processed: "lien ce

 

‘Reason for denial (if applicable):

   

 

 

 

Referred for OSC date (if applicable): = oe

 
